              Case 20-51051-KBO       Doc 34     Filed 02/18/21    Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re                               )
                                    )                 Chapter 11
24 HOUR FITNESS WORLDWIDE, INC., et )
al.,                                )                 Case No.: 20-11558 (KBO)
                                    )
           Debtors.                 )                 (Jointly Administered)
                                    )
                                    )
24 HOUR FITNESS WORLDWIDE, INC.,    )
                                    )
           Plaintiff,               )
                                    )
v.                                  )
                                    )
CONTINENTAL CASUALTY COMPANY;       )                 Adv. Proc. No. 20-51051 (KBO)
ENDURANCE AMERICAN SPECIALTY        )
INSURANCE COMPANY; STARR SURPLUS )
LINES INSURANCE COMPANY; ALLIANZ )
GLOBAL RISKS US INSURANCE           )
COMPANY; LIBERTY MUTUAL             )
INSURANCE COMPANY; BEAZLEY-         )
LLOYD’S SYNDICATES 2623/623; ALLIED )
WORLD NATIONAL ASSURANCE            )
COMPANY; QBE SPECIALTY INSURANCE )
COMPANY; and GENERAL SECURITY       )
INDEMNITY COMPANY OF ARIZONA,       )
                                    )
           Defendant.               )
                                    )

              MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission
pro hac vice of Lauren R. Lifland, Esquire of Wilmer Cutler Pickering Hale and Dorr LLP, to
represent defendants, Allianz Global Risks US Insurance Company, Beazley-Lloyd’s Syndicates
2623/623, Continental Casualty Company, Endurance American Specialty Insurance Company,
General Security Indemnity Company of Arizona, QBE Specialty Insurance Company and Starr
Surplus Lines Insurance Company, in this action.

Dated: February 18, 2021                          /s/ Garvan F. McDaniel
                                                  Garvan F. McDaniel (DE #4167)
                                                  HOGAN♦McDANIEL
                                                  1311 Delaware Avenue
                                                  Wilmington, DE 19806
                                                  Telephone: (302) 656-7596
                                                  gfmcdaniel@dkhogan.com
                                                  Counsel for Defendants
               Case 20-51051-KBO         Doc 34      Filed 02/18/21    Page 2 of 2




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct, which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/2016. I
further certify that the annual fee of $25.00 has been paid to the Clerk of the Court for the
District Court.

Dated: February 18, 2021
                                              /s/ Lauren R. Lifland
                                              Lauren R. Lifland (NY Bar #5008867)
                                              Wilmer Cutler Pickering Hale and Dorr LLP
                                              7 World Trade Center
                                              250 Greenwich Street
                                              New York, NY 10007
                                              (212) 295-6305
                                              Lauren.Lifland@wilmerhale.com



                                ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac Vice is
granted.




   Dated: February 18th, 2021                         KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE


                                                 2
